DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim now recites “the jet assignment assembly.” It is believed that the term is intended to refer to the previously claimed “jet alignment assembly,” but clarification is required. 
Because claims 9-11 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (2003/0175410) in view of official notice, Willis et al. (2015/0328839) and Aylott et al. (6,331,438).

 	Regarding claim 1, Campbell teaches a system, comprising: 
a droplet generation assembly (fig. 1, item 10) comprising a first printhead (fig. 1, item 12) coupled to a first reservoir (fig. 1, item 14) of a first material ([0141]) and a second printhead (fig. 1, item 16) coupled to a second reservoir (fig. 1, item 18) of a second material ([0141]), the first and second printheads configured to produce jets of droplets of the first and second materials ([0139]-[0141]), wherein the droplet generation assembly is configured to cause the jet of droplets of the first material to be generated by the first printhead at a first droplet frequency and the jet of droplets of the second material to be generated by the second printhead at a second droplet frequency ([0154]);
a waveform generator configured to modulate a first waveform for the first printhead to achieve the first droplet frequency and modulate a second waveform for the second printhead to achieve the second droplet frequency ([0154], [0230]);
a jet alignment assembly ([0145) configured to adjust orientation of the first and second printheads to align the jets of the reactive droplets of the first and second materials for intersection at a collision point (fig. 1, item 24); and 
a motion control assembly ([0144]) configured to adjust positioning of the first and second printheads ([0144]) and a platform (fig. 1, item 22) configured to position a deposition location at the collision point (fig. 1, item 24, [0144]), wherein the first and second materials react or crosslink together when deposited at the collision point ([0064], [0066], [0106]).
Campbell does not expressly teach wherein the second droplet frequency is different than the first droplet frequency. MPEP 2114 states that apparatus claims cover what a device is, not what a device does. Here, all structural limitations of the claimed device are disclosed by Campbell. The limitation that the first and second droplet frequencies are different is directed to what the device does, not what the device is. That is, ejecting two materials at two different jetting frequencies is a step of a method claim, not a component of an apparatus claim. Thus, such a functional limitation does not carry patentable weight. 
Moreover, Examiner takes official notice that one of ordinary skill in the art would find it obvious that two such frequencies would be different. That is, printing with two different materials with the same exact jetting frequencies is performed far less commonly than jetting two materials at different frequencies.  
Campbell does not teach an imaging system comprising a camera device and an image capture controller, the imaging system being configured to capture images of a printed article and provide one or more of jet alignment feedback or droplet frequency feedback to one of more or a droplet generation assembly, a jet assignment assembly, or the motion control assembly. Willis teaches this (Willis, [0030], [0048]). It would have been obvious to one of ordinary skill in the art at the time of invention add an imaging system of the typed disclosed by Willis to the device of Campbell because doing so would allow for real-time feedback of printing conditions, thereby facilitating a higher print quality.    
Upon addition of the imaging system of Willis to the device disclosed by Campbell, the imaging system would capture images of the intersecting jets of droplets of the first and second materials at or near the collision point.
Campbell in view of Willis does not teach wherein the imaging system is a time-resolved imaging system. Aylott teaches a time-resolved imaging sensor for determining the properties of an analyte (Aylott, col. 9, lines 1-19). It would have been obvious to use a time-resolved imaging system of the type disclosed by Aylott for the real-time imaging system disclosed by Campbell in view of Willis because doing so would allow for more precise real-time control of feedback being sent back to the control system, thereby allowing for more precise modification of material deposition parameters. 
 	Regarding claim 9, Campbell in view of official notice, Willis and Aylott teaches the system of claim 1, (Campbell, [0154]-[0156]). Campbell does not explicitly disclose wherein the first droplet frequency is a fixed multiple of the second droplet frequency. However, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does, and the manner of operating a device does not differentiate it from the prior art. Here, and apparatus has been claimed, but its manner of operation has also been claimed in that the frequency of ejecting droplets is purely functional. Thus, the claimed multiples of frequencies does not add patentable weight to the apparatus. 

Regarding claim 10, Campbell in view of official notice, Willis and Aylott teaches the system of claim 1, wherein the droplet generation assembly comprises a waveform generator configured to control the first and second droplet frequencies (Campbell, [0154]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of official notice, Willis and Aylott as applied to claim 1 above, and further in view of Solorzano 2017/0172765).

Regarding claim 11, Campbell teaches the system of claim 1. Campbell does not teach wherein the platform is a glass slide in air. Solorzano teaches this (Solorzano, [0068]). It would have been obvious to use a glass platform, as disclosed by Solorzano, in the device disclosed by Campbell because doing so would amount to combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853